Order, entered on August 7, 1962, remitting matter to the Rent Administrator unanimously reversed on the law and the facts, with $20 costs and disbursements to appellant, and application for an order under article 78 denied. The State Rent Administrator denied petitioner’s application for rent increases pursuant to subdivision 5 of section 33 of the State Rent and Eviction Regulations. Upon the application, respondent refused to accept the purchase price of the building as a basis for calculating *657the allowable return upon the ground that the financing of the purchase was not normal. Special Term remitted the matter to the Administrator to take testimony of experts as to whether “ the property should be valued at the purchase price.” We assume that Special 'Term’s direction was to take expert testimony on either the value of the property or the fact that the financing was normal. We do not go into the question of whether in any case a remand for either of the purposes is permissible. In this case the terms were at such variance with objective criteria that the Administrator, after giving consideration to the factors he is directed to consider by the statute (Emergency Housing Rent Control Law, § 4; L. 1946, ch. 274, as amd.), would have no choice but to reject the purchase price. Among these factors we point out that this is not an instance where the grossly small cash payment was the consequence of existing mortgages. It came about as a result of the placing of a new purchase-money second mortgage. Concur — Breitel, J. P., Rabin, Stevens, Eager and Steuer, JJ.